Exhibit 10.21

 

 



UNITS #4 AND #5

SUB-LEASE AMENDMENT NO. 3

 

 

Amendment of Sub-Lease

 

Pursuant to Section 47 of the Standard Industrial/Commercial Single-Tenant Sub
Lease between the Port Hueneme Surplus Property Authority and Stellar
Biotechnologies, Inc. commencing November 1, 2000, the Lessor and Lessee hereby
modify the beginning of Paragraph 58 of said Sub-Lease to read as follows:

 

"58. Option to extend. Lessor hereby grants to Lessee the option to extend the
Term of this Lease for three (3) additional five (5) year option periods
commencing November 1, 2015, for the first option, November 1, 2020, for the
second option , and November 1, 2025, for the third option subject to each and
all of the following terms and conditions: ...."

 

For the twelve month period of time commencing November 1, 2015, Lessee and
Lessor hereby agree that the new Base Rent under the Sub-Lease shall be $0.20
per square foot of land. Accordingly, Paragraph 60 of said Sublease is hereby
amended and replaced by the following:

 

" 60. Establishment of Base Rent.

Commencing November 1, 2015 and continuing through October 31, 2016, Lessee's
Base Rent for Units #4 and #5 shall be $5,940. This rental rate takes into
account the 1,000 square feet of Unit #4 that is associated with the common area
pump house, and Lessee is not required to pay rent on said common area square
footage. On November 1, 2016, the Base Rent shall be adjusted, and on each
anniversary date for the remainder of the Sublease term, by any increase in the
Consumer Price Index (for Ventura County, if available; otherwise for the Los
Angeles/Long Beach metropolitan area) that occurred over the preceding 12 month
period (but not reduced)."

 

 

 



Lessor and Lessee hereby consent to the foregoing Amendment of the Sublease.
This Amendment does not release Lessee from liability for any obligations of the
Sublease under the Sublease.

  



 

Dated: 6/4/15                             Stellar Biotechnologies, Inc.      
By:  /s/ Frank Oakes     Frank Oakes, CEO
Lessee

 

 

Dated: 6/1/15                             Port Hueneme Surplus Property
Authority       By:  /s/ Cynthia Haas     Cynthia Haas, Manager
Lessor



 

 

